UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6395


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRELL TAMAR WRIGHT, a/k/a D. Wright,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:06-cr-00207-TLW-3)


Submitted:   May 21, 2015                  Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell Tamar Wright, Appellant Pro Se. Jimmie Ewing, Assistant
United States Attorney, Columbia, South Carolina; Arthur Bradley
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell Tamar Wright seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate         of       appealability.            28      U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent      “a    substantial      showing      of     the    denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating       that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.    Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Wright has not made the requisite showing.                     Accordingly, we deny

Wright’s motion for a certificate of appealability, deny leave

to    proceed    in      forma   pauperis,      and    dismiss    the    appeal.        We

dispense     with        oral    argument    because      the     facts    and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3